DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 13 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites “an estimate of actual distance.”  First, it is unclear whether the distance is actual or estimate.  Second, it is unclear where the distance is measured from and where the distance is measured to.  In other words, it is unclear what that distance is referring to.
Further, claim 13 recites “thermography function for distance.”  It is unclear what that distance is referring to.
Claim 14-16 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficient number” in claims 14 and 30 is a relative term which renders the claim indefinite. The term “sufficient number” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 15-16 are dependent on claim 14.  Thus, they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-12, 17-21, and 26-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fraden (US 2007/0153871 A1).
Consider claim 1, Fraden teaches a system for measuring the temperature of a region of interest of a target ([0001] and [0014]), the system comprising: at least one system controller (A block diagram of the system is shown in FIG. 3. It includes the background panel 10 positioned behind the target gate 4. The panel 10 is fabricated of a material having relatively high emissivity in the mid and far infrared (IR) spectral range, that is 0.95 or higher. An example is a cloth made of thick polymer fibers. A surface of the panel 10 will be approximately at the ambient air temperature T.sub.a. The panel 10 is visible through the gate 4 by a thermal imaging camera 5. Camera 5 may be of a conventional design, such as with a cryogenically cooled photoresistive sensor or a room temperature camera with a micro bolometer sensor. Preferably, the camera should have a resolution of 300 pixels or better. The camera is connected to the processing equipment 6 that is indicated by a broken line. The processing equipment incorporates the computational means 25 that, in turn, is connected to a recorder 27 and indicator 28. Recorder 27 is used for storing data of a thermal scanning and indicator 28 displays the current temperature of the subject. The computational means 25 may incorporate a threshold generator and a comparator (not shown in FIG. 3). Alarm 12 is also controlled by the computational means 25. The reference target sets 18a and 18b are installed into the gate 4 and are controlled by the respective controllers 26a and 26b. The presence detectors 17 and 19 are connected to the computational means 25 that actuates the camera 5 for taking a snapshot thermal image of the subject 3 when the subject is present in the clearance of the gate 4. [0033] and Fig. 3); at least one visible camera interfaced to the controller (When the subject 3 passes through the target gate 4, camera 5 is activated to take a thermal snap shot. FIG. 2 illustrates an external view of the target gate 4 having clearance 15 through which subject 3 must pass through before exiting. The moment of passage is detected by a conventional presence detector 17, for example, by breaking a beam of light. As soon the detector 17 generates a signal, thermal imaging camera 5 (not shown in FIG. 1) takes a thermal picture (a snapshot). The thermal image is limited by the camera's field of view indicated by a broken line 16. If the subject is short in height--a child, e.g., his face may be outside of the filed of view 16. To force the camera 5 to reposition the filed of view (either manually or automatically), a secondary presence detector 19 may be employed. It is installed higher than detector 17, so for a tall subject, both detectors will respond, while for a shorter one, only the lower detector 17 will generate a signal. Naturally, more than two such detectors may be employed to accommodate for a finer adjustment of the field of view positioning. Alternatively, the height of the subject may be determined by a pattern recognition of the image taken by camera 5 and the camera field of view adjusted accordingly. This however would require a camera with the increased spatial resolution (more pixels). Another alternative way of positioning a thermal imaging camera is to supplement it with a conventional visible range video camera with an appropriate pattern recognition system (these components are not shown in the figures).  [0031]); at least one thermal camera interfaced to the controller (camera 5 interfaced to controller 6; thermal imaging camera 5.  [0033] and Fig. 3), wherein at least a portion of image pixel locations from the visible and thermal cameras are mapped to each other (When the subject 3 passes through the target gate 4, camera 5 is activated to take a thermal snap shot. FIG. 2 illustrates an external view of the target gate 4 having clearance 15 through which subject 3 must pass through before exiting. The moment of passage is detected by a conventional presence detector 17, for example, by breaking a beam of light. As soon the detector 17 generates a signal, thermal imaging camera 5 (not shown in FIG. 1) takes a thermal picture (a snapshot). The thermal image is limited by the camera's field of view indicated by a broken line 16. If the subject is short in height--a child, e.g., his face may be outside of the filed of view 16. To force the camera 5 to reposition the filed of view (either manually or automatically), a secondary presence detector 19 may be employed. It is installed higher than detector 17, so for a tall subject, both detectors will respond, while for a shorter one, only the lower detector 17 will generate a signal. Naturally, more than two such detectors may be employed to accommodate for a finer adjustment of the field of view positioning. Alternatively, the height of the subject may be determined by a pattern recognition of the image taken by camera 5 and the camera field of view adjusted accordingly. This however would require a camera with the increased spatial resolution (more pixels). Another alternative way of positioning a thermal imaging camera is to supplement it with a conventional visible range video camera with an appropriate pattern recognition system (these components are not shown in the figures).  [0031]), and wherein the thermal camera has a thermography function based on a previous pixel-by-pixel calibration of at least some pixels of the thermal camera ([0008], [0014], [0032] – [0033], and [0037]); and at least one temperature controlled calibration source of a known shape ([0032].  These reference targets may be mounted on the target gate 4 as shown in FIG. 2. Each set consists of one or two blackbody targets 44 (FIGS. 7 and 8) having different temperatures selected within the human face temperature range, which generally is from 30 to 40.degree. C. Preferably, the target blackbodies within each set should have temperatures 34 and 37.degree. C [0037]; Fig. 2, 7, and 8); wherein, when the target and the calibration source are within a field of view (FOV) of both cameras (Besides a thermal image of the subject, the filed of view 16 contains also the pixels 110 corresponding to the background panel 10, pixels 118a and 118b, corresponding respectively to the reference targets 18a and 18b, respectively.  [0035] and Fig. 2), the system controller is configured to: obtain a visible image using the at least one visible camera and a thermal image using the at least one thermal camera ([0031]); locate the calibration source in the thermal image by performing pattern recognition on at least one of the visible image and the thermal image ([0037]); perform a temperature calibration of a subset of pixels in the thermal image, the subset of pixels corresponding to the calibration source ([0042] and Fig. 6); update a thermography function of the thermal camera based on a known temperature of the calibration source ([0041] and Fig. 6); detect, using pattern recognition, visible region of interest pixels in the visible image and thermal region of interest pixels in the thermal image ([0031]); refine the thermal region of interest pixels based on the pattern recognition ([0040], Fig. 4, and Fig. 6]); and perform an updated thermography readout of the refined thermal region of interest pixels to produce a real-time calibrated temperature measurement based on the thermal region of interest pixels ([0045]).
	Consider claim 2, Fraden teaches the target comprises an upper body region of a human, and wherein the region of interest comprises a portion of a facial region of the target ([0066] and Fig. 4).
Consider claim 3, Fraden teaches the known temperature of the calibration source is at least one of within 15 degrees, within 10 degrees or within 5 degrees of a nominal human body temperature ([0037]).
Consider claim 4, Fraden teaches the temperature measurement is within a range corresponding to within at least one of 15, 10, or 5 degrees above nominal human body temperature ([0037]).
Consider claim 5, Fraden teaches the temperature measurement is a threshold measurement indicative of the target having a fever ([0043]).
Consider claim 10, Fraden teaches the system further comprising a user interface interfaced to the system controller, the user interface comprising at least one of audio or visible indicators indicating at least one of measurement validity based on verified detection of the target and the calibration source or a target temperature above a threshold ([0033]).
Consider claim 11, Fraden teaches locating the calibration source in the thermal image comprises at least one of identifying pixels of the known shape of the calibration source in the thermal image, or recognizing at least one of the source shape or color in the visible image and mapping to the corresponding thermal pixels ([0031], [0037], Fig. 4, and Fig. 6).
	Consider claim 12, Fraden teaches pixels in a mapped facial region within a predetermined temperature range of the calibration source temperature are identified, and facial region coordinates in the thermal image are updated based on the identified pixels ([0031], [0037], Fig. 4, and Fig. 6).
	Consider claim 17, claim 17 recites the method implemented by the system recited in claim 1.  Thus, it is rejected for the same reasons.
	Consider claim 18, claim 18 recites the method implemented by the system recited in claim 2.  Thus, it is rejected for the same reasons.
	Consider claim 19, claim 19 recites the method implemented by the system recited in claim 3.  Thus, it is rejected for the same reasons.
	Consider claim 20, claim 20 recites the method implemented by the system recited in claim 4.  Thus, it is rejected for the same reasons.
	Consider claim 21, claim 21 recites the method implemented by the system recited in claim 5.  Thus, it is rejected for the same reasons.
	Consider claim 26, claim 26 recites the method implemented by the system recited in claim 10.  Thus, it is rejected for the same reasons.
	Consider claim 27, claim 27 recites the method implemented by the system recited in claim 11.  Thus, it is rejected for the same reasons.
	Consider claim 28, claim 28 recites the method implemented by the system recited in claim 12.  Thus, it is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-16 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraden (US 2007/0153871 A1) in view of KR-20170050936-A (hereinafter “Sun”).
Consider claim 14, Fraden teaches all the limitation in claim 1 but does not explicitly teach the system controller is further configured to: use a nominal target temperature for a first target; acquire and store actual measured skin temperatures for a number of successive targets; keep a running statistical value, including at least one of an average, median, or other statistical value, of actual skin temperatures of the successive targets; obtain a sufficient number of data points, including at least one of a predetermined threshold number of data points or a sufficient number wherein deviations from the statistical value fall within a predetermined range; and substitute the running statistical value for the nominal target temperature for at least some subsequent temperature measurements.
Sun teaches the system controller is further configured to: use a nominal target temperature for a first target (The first and second black body sources 41 and 42 are black bodies having (or diverging) a specific temperature, that is, a predetermined temperature set in advance. Preferably, the first and second blackbody sources 41 and 42 are set using the human body temperature range. The temperature of the first black body source 41 is set to a higher temperature than the temperature of the second black body source 42.  Preferably, the temperature of the first black body source 41 is set within a range of 15% of the body temperature or the maximum value of the body temperature, and the temperature of the second black body source 42 is set within a range of 15% do. More preferably, the temperature of the first black body source 41 is set within 37-43, and the temperature of the second black body source 42 is set within 30-37.  p. 3-4 of Translation); acquire and store actual measured skin temperatures for a number of successive targets (As shown in Fig. 2, the dual camera unit 30 is composed of a visible light camera 31 for capturing an object in a visible light band, and a thermal imager 32 for capturing a thermal image by a heat sensor. The image processing apparatus further includes a first signal processing unit 35 for signal processing the images photographed by the cameras 31 and 32 or transmitting control commands to the cameras 31 and 32. The visible light camera 31 refers to a general camera that captures an image of a subject in a visible light band. An image photographed through the visible light camera 31 can generally acquire an RGB image (or a color image). The thermal imager 32 refers to a camera that measures heat (temperature) distribution in a space photographed through infrared rays or the like. Since the infrared camera 32 generates an image due to the temperature difference and all objects with an absolute temperature of 0 K or more generate infrared rays themselves, the shape of the object can be obtained by the temperature distribution difference.  p. 4-5 of Translation.  See p. 6 of Translation.  The visible light image and the body temperature are stored and recorded (S60).  P. 8 of Translation); keep a running statistical value, including at least one of an average, median, or other statistical value, of actual skin temperatures of the successive targets (The thermal image is the image in which the first and second blackbody sources 41 and 42 are captured together. The reference image value is set as an average value of the blackbody source region in the thermal image. All the pixels in the blackbody source region do not have the same image value due to noise, error, or the like in the thermal image. Therefore, the reference image value is set as a value averaged. p. 6 of Translation. The thermal image is the image in which the first and second blackbody sources 41 and 42 are captured together. The reference image value is set as an average value of the blackbody source region in the thermal image. All the pixels in the blackbody source region do not have the same image value due to noise, error, or the like in the thermal image. Therefore, the reference image value is set as a value averaged.  P. 7.   On the other hand, the pixel values (image values) of the upper pixels among the pixel values higher in the face region are averaged to be calculated as representative image values of the face region. Preferably, the representative image value is calculated as an average value for the pixels of the upper 10-30%. As another example, a representative image value of the face region is calculated as an average value for pixels having an average pixel value or more of the face region.  P. 9 of Translation); obtain a sufficient number of data points, including at least one of a predetermined threshold number of data points or a sufficient number wherein deviations from the statistical value fall within a predetermined range (Here, T (x) is the actual temperature or normalized image value of the x pixel of the thermal image, and t (x) is the image value (pixel value) of the x pixel of the thermal image. Also, T.sub.OneAnd T.sub.2Are actual temperatures of the first and second blackbody sources 41 and 42, respectively, and t.sub.OneAnd t.sub.2Are the first and second reference image values, respectively. Therefore, the image values of x pixels of the thermal image are normalized to T (x) by the following equation. &amp;quot; (2) &amp;quot; Next, the face region is detected in the normalized thermal image (S33). A normalized thermal image is filtered by a temperature filter based on the temperature range of the body temperature region to generate a binarized image. The binarized image is performed by the following equation. &amp;quot; (3) &amp;quot; Here, I (x) is the pixel value of the binarized image of the pixel x, and T (x) is the image value of the x pixel of the normalized thermal image. Also, T.sub.BLAnd T.sub.BHAre the minimum temperature and the maximum temperature of body temperature, respectively. p. 6-p. 7 of Translation); and substitute the running statistical value for the nominal target temperature for at least some subsequent temperature measurements (Next, the representative image value of the detected face area is calculated and detected by body temperature (S34). As an example, pixel values (image values) of upper pixels among high pixel values among the detected face areas are averaged and calculated as representative image values of the face area. Preferably, the representative image value is calculated as an average value for the pixels of the upper 10-30%. As another example, a representative image value of the face region is calculated as an average value for pixels having an average pixel value or more of the detected face region.  P. 7 of Translation.  
Next, the representative image value is calculated in the face region of the thermal image (S133). When the region of the thermal image corresponding to the face region extracted from the visible light image is extracted, the extracted region corresponds to the face region in the thermal image. At this time, since the two images are matched in advance, the face region of the thermal image region can be extracted simply. On the other hand, the pixel values (image values) of the upper pixels among the pixel values higher in the face region are averaged to be calculated as representative image values of the face region. Preferably, the representative image value is calculated as an average value for the pixels of the upper 10-30%. As another example, a representative image value of the face region is calculated as an average value for pixels having an average pixel value or more of the face region. Next, the blackbody source region is detected in the visible light image (S134). In order to detect the blackbody source region, a black body color filter is used. Preferably, the color of the black body portion 40 is markedly different from the color of the maroon blackbody source of the first and second blackbody sources 41 and 42. By using the color of the blackbody source and the peripheral color of the blackbody source, it is possible to accurately detect the blackbody region. On the other hand, if the blackbody source region cannot be detected in the visible light image, an alarm or a warning is output or notified to the person in charge. The blackbody sources 41 and 42 can be blocked from the visual field of the forensic light or the infrared cameras 31 and 32 by the person 10 or the object or other object intended to pass through the passband 20. In this case, since the blackbody source area can not be detected, the black body part 40 is requested to remove the object between the camera field of view through guidance, or notify the person in charge. Next, the blackbody source region is extracted from the thermal image, and the reference image value is calculated in the blackbody source region (S135). When the region of the thermal image corresponding to the blackbody source region extracted from the visible light image is extracted, the extracted region corresponds to the blackbody source region in the thermal image. Preferably, the reference image value is set as an average value of the blackbody source regions in the thermal image. Next, the body temperature is detected by calculating the actual temperature of the representative image value with the reference image value (S136).  P. 9 of Translation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of calculating an average temperature of the blackbody source region because such incorporation would minimize the effect of noise or error on the thermal image.  P. 6 of Translation.
	Consider claim 15, Sun teaches outliers are eliminated, and a statistical value of remaining center temperatures are used as the nominal target temperature (Next, the representative image value of the detected face area is calculated and detected by body temperature (S34). As an example, pixel values (image values) of upper pixels among high pixel values among the detected
face areas are averaged and calculated as representative image values of the face area. Preferably, the representative image value is calculated as an average value for the pixels of the upper 10-30%. p. 7 of Translation.
	On the other hand, the pixel values (image values) of the upper pixels among the pixel values higher in the face region are averaged to be calculated as representative image values of the face region. Preferably, the representative image value is calculated as an average value for the pixels of the upper 10-30%. As another example, a representative image value of the face region is calculated as an average value for pixels having an average pixel value or more of the face region.  P. 9 of Translation.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of calculating an average temperature of the blackbody source region because such incorporation would minimize the effect of noise or error on the thermal image.  P. 6 of Translation.
	Consider claim 16, Sun teaches the nominal target temperature is periodically updated after at least one of every successive target after the initial number or after a predetermined number of targets (Next, the body temperature is detected from the acquired thermal image (S30). As shown in FIG. 4, the body temperature detection step S30 includes a step S31 of calculating a reference image value as a thermal image value of the blackbody source region, a step S32 of normalizing the thermal image as a reference image value, A step S33 of detecting the face region in the thermal image, and a step S34 of detecting the body temperature as the representative image value of the face region. The thermal image is the image in which the first and second blackbody sources 41 and 42 are captured together. The reference image value is set as an average value of the blackbody source region in the thermal image. All the pixels in the blackbody source region do not have the same image value due to noise, error, or the like in the thermal image. Therefore, the reference image value is set as a value averaged. The reference image value obtained from the first black body source 41 is referred to as a first reference image value and the reference image value obtained from the second black body source 42 is referred to as a second reference image value. On the other hand, the first and second blackbody sources 41 and 42 respectively emit a specific temperature. This is called the actual temperature or the divergence temperature of the blackbody source. However, the reference image value obtained before is different from the actual temperature. In other words, the actual temperature differs from the reference image value due to the error due to the characteristics of the thermal sensor of the thermal imager 42 or the influence of the surrounding environment Thus, normalization is performed to map the thermal image to the actual temperature using the actual temperature of the blackbody sources 41 and 42 and the reference image value (S32).  P. 6 of Translation.  
Next, the blackbody source region is extracted from the thermal image, and the reference image value is calculated in the blackbody source region (S135). When the region of the thermal image corresponding to the blackbody source region extracted from the visible light image is extracted, the extracted region corresponds to the blackbody source region in the thermal image. Preferably, the reference image value is set as an average value of the blackbody source regions in the thermal image. p. 9 of Translation).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of calculating an average temperature of the blackbody source region because such incorporation would minimize the effect of noise or error on the thermal image.  P. 6 of Translation.
	Consider claim 30, claim 30 recites the method implemented by the system recited in claim 14.  Thus, it is rejected for the same reasons.
	Consider claim 31, claim 31 recites the method implemented by the system recited in claim 15.  Thus, it is rejected for the same reasons.
	Consider claim 32, claim 32 recites the method implemented by the system recited in claim 16.  Thus, it is rejected for the same reasons.

Allowable Subject Matter
Claims 6-9 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486